EXHIBIT 1 JOINT FILING AGREEMENT Pursuant to Rule 13(d)-1(k)(1) promulgated under the Securities Exchange Act of 1934, as amended, each of the undersigned acknowledges and agrees that the foregoing statement on Schedule 13D is filed on behalf of the undersigned and that all subsequent amendments to this statement on Schedule13D shall be filed on behalf of the undersigned without the necessity of filing additional joint acquisition statements.Each of the undersigned acknowledges that it shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated as of July 15, 2014. OAKTREE VALUE OPPORTUNITIES FUND, L.P. By: Oaktree Value Opportunities Fund GP, L.P. Its: General Partner By: Oaktree Value Opportunities Fund GP, Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Jordan Mikes Name: Jordan Mikes Title: Assistant Vice President By: /s/ Brian Beck Name: Brian Beck Title:Managing Director OAKTREE VALUE OPPORTUNITIES FUND GP, L.P. By: Oaktree Value Opportunities Fund GP, Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Jordan Mikes Name: Jordan Mikes Title: Assistant Vice President By: /s/ Brian Beck Name: Brian Beck Title:Managing Director OAKTREE VALUE OPPORTUNITIES FUND GP LTD. By: Oaktree Capital Management, L.P. Its: Director By: /s/ Jordan Mikes Name: Jordan Mikes Title: Assistant Vice President By: /s/ Brian Beck Name: Brian Beck Title:Managing Director 2 OAKTREE FUND GP I, L.P. By: /s/ Jordan Mikes Name:Jordan Mikes Title:Authorized Signatory By: /s/ Brian Beck Name:Brian Beck Title:Authorized Signatory OAKTREE CAPITAL I, L.P. By: /s/ Jordan Mikes Name: Jordan Mikes Title: Assistant Vice President By: /s/ Brian Beck Name: Brian Beck Title:Managing Director 3 OCM HOLDINGS I, LLC By: /s/ Jordan Mikes Name: Jordan Mikes Title: Assistant Vice President By: /s/ Brian Beck Name: Brian Beck Title:Managing Director OAKTREE HOLDINGS, LLC By: /s/ Jordan Mikes Name: Jordan Mikes Title: Assistant Vice President By: /s/ Brian Beck Name: Brian Beck Title:Managing Director 4 OAKTREE OPPORTUNITIES FUND IX DELAWARE, L.P. By: Oaktree Fund GP, LLC Its: General Partner By: Oaktree Fund GP I, L.P. Its: Managing Member By: /s/ Jordan Mikes Name: Jordan Mikes Title: Authorized Signatory By: /s/ Brian Beck Name:Brian Beck Title: Authorized Signatory OAKTREE FUND GP, LLC By: Oaktree Fund GP I, L.P. Its: Managing Member By: /s/ Jordan Mikes Name: Jordan Mikes Title: Authorized Signatory By: /s/ Brian Beck Name: Brian Beck Title:Authorized Signatory 5 OAKTREE OPPORTUNITIES FUND IX (PARALLEL 2), L.P. By: Oaktree Opportunities Fund IX GP, L.P. Its: General Partner By: Oaktree Opportunities Fund IX GP, Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Jordan Mikes Name: Jordan Mikes Title: Assistant Vice President By: /s/ Brian Beck Name: Brian Beck Title:Managing Director OAKTREE OPPORTUNITIES FUND IX GP, L.P. By: Oaktree Opportunities Fund IX GP, Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Jordan Mikes Name: Jordan Mikes Title: Assistant Vice President By: /s/ Brian Beck Name: Brian Beck Title:Managing Director 6 OAKTREE OPPORTUNITIES FUND IX GP, LTD. By: Oaktree Capital Management, L.P. Its: Director By: /s/ Jordan Mikes Name:Jordan Mikes Title: Assistant Vice President By: /s/ Brian Beck Name:Brian Beck Title:Managing Director OAKTREE CAPITAL MANAGEMENT, L.P. By: /s/ Jordan Mikes Name:Jordan Mikes Title: Assistant Vice President By: /s/ Brian Beck Name:Brian Beck Title:Managing Director OAKTREE HOLDINGS, INC. By: /s/ Jordan Mikes Name:Jordan Mikes Title: Assistant Vice President By: /s/ Brian Beck Name:Brian Beck Title:Managing Director 7 OAKTREE CAPITAL GROUP, LLC By: /s/ Jordan Mikes Name:Jordan Mikes Title: Assistant Vice President By: /s/ Brian Beck Name:Brian Beck Title:Managing Director OAKTREE CAPITAL GROUP HOLDINGS GP, LLC By: /s/ Jordan Mikes Name:Jordan Mikes Title: Assistant Vice President By: /s/ Brian Beck Name:Brian Beck Title:Managing Director OAKTREE DRY BULK HOLDINGS LLC By: /s/ Jordan Mikes Name:Jordan Mikes Title:Authorized Signatory By: /s/ Brian Beck Name:Brian Beck Title: Authorized Signatory 8 OAKTREE OPPORTUNITIES FUND VIII, L.P. By: Oaktree Opportunities Fund VIII GP, L.P. Its: General Partner By: Oaktree Opportunities Fund VIII GP Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Jordan Mikes Name:Jordan Mikes Title:Assistant Vice President By: /s/ Brian Beck Name:Brian Beck Title: Managing Director OAKTREE OPPORTUNITIES FUND VIII GP, L.P. By: Oaktree Opportunities Fund VIII GP Ltd. Its: General Partner By: Oaktree Capital Management, L.P. Its: Director By: /s/ Jordan Mikes Name:Jordan Mikes Title: Assistant Vice President By: /s/ Brian Beck Name:Brian Beck Title: Managing Director OAKTREE OPPORTUNITIES FUND VIII GP LTD. By: Oaktree Capital Management, L.P. Its: Director By: /s/ Jordan Mikes Name:Jordan Mikes Title: Assistant Vice President By: /s/ Brian Beck Name:Brian Beck Title: Managing Director 9
